The opinion of the court was delivered by
Stiles, J.
This is an application for a mandamus to require the superior court of Spokane county to entertain jurisdiction of an appeal from a justice’s court.- The notice of appeal was as follows:
"State of Washington,-County of Spokane, ss.:
“Before T. J. Cartwright, Justice of the Peace.
“K.F. Fifer, Plaintiff, vs. William Maltby, Defendant.

'■’■To the above named plaintiff and his attorneys:

“You will please take notice that the above named defendant appeals to the superior court from a judgment heretofore rendered by said justice of the peace, against him in the above entitled cause. ’ ’
[Signed.]
The objection that this notice was not entitled in a court is not well taken. There is no court apart from the officer *224who is by the constitution designated as a justice of the peace. Art. 4, § 1. A cause is entitled, in the superior court of Spokane county, without regard to the personnel of the judge, but it would not be sufficient to entitle a cause in the justice’s court of precinct No. 1 of Spokane county, without naming the particular officer. The body of the notice is sufficient, since it amply notifies the opposite party that an appeal is taken in the particular case. Lancaster v. McDonald, 14 Or. 264 (12 Pac. Rep. 374).
The practice in cases of this kind was settled in State v. Hunter, 3 Wash. 92 (27 Pac. Rep. 1076), in accordance with the very highest authority, and we see no reason to change that ruling.
Let the alternative writ be made peremptory.
Anders, Scott and Hoyt, JJ., concur.